Citation Nr: 0803954	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
March 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada. 

In April 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the VA office in Las 
Vegas, Nevada; a transcript of that hearing is of record.

In a May 2006 decision, the Board denied the veteran's claims 
for service connection for broken ribs and for residuals of a 
right wrist injury.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).   In 
July 2007, the veteran's attorney and VA General Counsel 
filed a joint motion to vacate and remand that part of the 
Board's May 2006 decision that denied service connection for 
residuals of a right wrist injury.  By an Order dated in 
August 2007, the Court granted the motion, and remanded that 
part of the Board's May 2006 decision that denied service 
connection for residuals of a right wrist injury for 
compliance with instructions in the joint remand.  The Court 
also ordered that the appeal as to the remaining issue was to 
be dismissed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the July 2007 Joint Motion for Partial 
Remand reflects that the parties found in the February 2006 
decision that the Board failed to comply with VA's duty to 
assist and failed to provide an adequate statement of the 
reasons and bases in determining that the veteran was not 
entitled to a VA examination or opinion, specifically in 
light of the inadequate July 2002 VA examination report.  
Furthermore, the parties indicated that adequate notice was 
not provided to the veteran. 

In this case, the veteran's service treatment records (STRs) 
reflect that he sustained a right wrist sprain in February 
1994 and was place on physical profile.  In March 1994, he 
was assessed with right wrist pain and right carpal tunnel 
syndrome and was again placed on physical profile that noted 
the veteran was to wear a brace.  In March 1996, the veteran 
complained of bilateral wrist pain after a motor vehicle 
accident.  The assessment was status post strains and 
contusions.  A July 1999 Lompoc Hospital emergency room 
report reflects that the veteran complained of injuring his 
right thumb playing basketball.  X-ray results of the thumb 
and wrist were noted as "right thumb, navicular wrist" and 
the impression was a fracture at the base of the right thumb.  
STRs in July 1999 assessed fracture avulsion base first 
phalange, right hand.  In July 2001, he complained of pain in 
his right hand as a result of a car accident, contusions and 
tenderness were noted.  During the April 2005 hearing, the 
veteran testified that he has had ongoing pain, fatigue, and 
loss of use of his right wrist since service; however, he did 
not believe that he had seen a doctor specifically for his 
right wrist since he was discharged from service. 

The report of the July 2002 QTC examination indicates that 
the claims file was not sent for review by the examiner.  The 
veteran complained of pain and stiffness with flare-ups 
several times a year.  On examination, appearance and range 
of motion of the right wrist was normal with no limitations 
due to pain, fatigue, weakness, or lack of endurance.  X-rays 
of the right wrist were negative; there was scleroyic linear 
density proximal phalanx right thumb.  The diagnosis was 
right wrist strain by subjective factors.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Although the X-rays of the right wrist were negative, in-
service the veteran was shown to have right carpal tunnel 
syndrome and possibly a fracture.  Furthermore, the veteran 
is competent to attest that he has continuing pain and 
fatigue since service.  As such his reports of a continuity 
of symptomatology can satisfy the requirement for evidence 
that the claimed disability may be related to service.  See, 
McLendon, supra.  The threshold for finding a link between 
current disability and service is low. Locklear v. Nicholson, 
20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  
Therefore, the Board finds that the veteran should be 
afforded a VA orthopedic examination to determine whether he 
has a current right wrist disorder(s), and, if so, whether 
any such disorder is related to service.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

In addition, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Thus, the RO 
must provide the veteran with a notice letter compliant with 
Dingess/Hartman on remand.
 
Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  Provide the veteran and his 
representative with a notice letter 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), and that also meets 
the requirements outlined by the Court in 
Dingess/Hartman, supra.

The letter must provide the veteran with 
the information and evidence needed to 
establish a claim for service connection.  
The RO should also invite the veteran to 
submit all evidence in his possession 
that pertains to the claim on appeal and 
explain the type of evidence that is his 
ultimate responsibility to submit..

2.  Request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable the RO to obtain 
any VA and non-VA medical records 
pertaining to his right wrist that are 
not currently of record.  

3.  Thereafter, schedule the veteran for 
a VA orthopedic examination of his right 
wrist to determine the nature and 
etiology of any right wrist disorder. The 
entire claims file must be made available 
to the designated examiner, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays and MRIs) should be accomplished, 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify any 
current right wrist disability, to 
specifically include whether the veteran 
currently has carpal tunnel syndrome.  
With respect to each such diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to the 
veteran's active military service.  The 
examiner is requested to comment on 
service treatment records showing 
symptomatology of the right wrist, to 
specifically include carpal tunnel 
syndrome in March 1994. 

The examiner should set forth all 
examination findings, along with a 
complete rationale for all opinions 
rendered, in the examination report.

3.  After completing the requested 
actions, as well as any additional 
notification and/or development deemed 
warranted, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, furnish the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate time period to respond before 
the claims file is returned to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

